Citation Nr: 0639731	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased (initial) rating for diabetes 
mellitus, Type II, with peripheral neuropathy of the lower 
extremities, now rated 20 percent disabling.

2.  Entitlement to a separate compensable rating for 
peripheral neuropathy of the lower extremities, secondary to 
diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June and September 
2004 of the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran 
participated in a Travel Board hearing with the undersigned 
in May 2006.  

The issue of a separate compensable evaluation for peripheral 
neuropathy of the lower extremities, secondary to diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is manifested by a 
restricted diet, the need for insulin injections, and 
clinical restriction of activities due to hypoglycemic 
reactions.

2.  The veteran currently suffers from peripheral vascular 
disease that is the result of his currently service-connected 
diabetes mellitus.

3.  Hypertension is not shown by competent medical evidence 
to be linked to service or the veteran's service connected 
diabetes mellitus.

4.  The veteran does not have a current diagnosis of coronary 
artery disease.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes 
mellitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2006).

2.  Peripheral vascular disease is related to service-
connected diabetes mellitus, Type II.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

3.  Hypertension was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of any service-connected disability.  38 U.S.C.A. § 1110 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

4.  Coronary artery disease was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2003 and May 2006; 
rating decisions in June and August 2004; and statements and 
supplemental statements of the case in November and December 
2004, and in June 2005.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that even if there is a defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication in June 2004, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the veteran 
has had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required 
notice.  Indeed, at the May 2006 hearing, the Board attempted 
to elicit evidence regarding the veteran's disabilities and 
all treatment.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (a June 2005 supplemental 
statement of the case).  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
Thus, there has been no prejudice to the veteran, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  Also, VA has 
obtained all relevant, identified, and available evidence 
needed for adjudication of the claims and has notified the 
veteran of any evidence that could not be obtained.  

With regard to the veteran's claim for an increased rating 
for his service-connected diabetes mellitus, the U.S. Court 
of Appeals for Veterans Claims (Court) recently held that 
"the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  See Dingess, 
supra.  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a [date] 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, No 01-1332 
(U.S. Vet. App. September 20, 2006). 

Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the claims. 


Increased Disability Rating Claim

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 
(2006).  The percentage ratings in this Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155 (West Supp.2005; 38 C.F.R. § 4.1 (2006).

The veteran's claim for a higher rating involves the initial 
grant of service connection.  Thus, different percentage 
ratings for the disability may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (i.e., "staged 
ratings").  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated as 20 percent disabling since the effective date of 
service connection (i.e., July 24, 2003).  He contends, 
including in testimony at a May 2006 hearing before the 
Board, that his diabetes mellitus requires him to take 
insulin, maintain a restricted diet and restricts his 
activities.

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2006).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  See 38 C.F.R. § 4.119, 
DC 7913, Note (1) (2006).

The veteran participated in several examinations by VA in 
September, October and November 2003 and in April 2005.  
These examinations confirmed the veteran's diagnosis of 
diabetes mellitus.  On the examination in September 2003, the 
veteran reported that he had not been hospitalized for high 
or low blood sugar, and he indicated he saw his physician 
approximately six times every year.  The examiner noted that 
he takes two Diabenese 500mg tablets per day; one tablet of 
15mg Actos per day; 2g of Glucophage twice per day in 
addition to the use of insulin injections.  None of the VA 
examinations specifically addressed the questions of whether 
the veteran required a restricted diet or activities.

In support of his claim, the veteran has submitted treatment 
records from the U.S. Army Health Clinic dated August 1991 to 
December 1997; treatment records from Dr. Kyger dated July 
1998 to the present; and treatment records from Dr. Lester 
dated in September 1999.  This evidence supports the 
veteran's claim that he is currently diabetic and requires 
insulin injections and a restricted diet.  Specifically, in a 
statement dated in June 2004, Dr. Kyger stated that the 
veteran's diabetes mellitus requires dietary restrictions and 
an exercise regimen.  A letter dated in June 2006, also from 
Dr. Kyger, stated that the veteran also suffers from episodes 
of hypoglycemia.  During those episodes, he is unable to 
undergo physical activity or operate a motor vehicle or other 
machinery.  The Board finds that this explanation satisfies 
the 40 percent diagnostic code requirement for regulation of 
activities.  See 38 C.F.R. § 4.119, DC 7913.

The Board also notes that the veteran's treatment for 
diabetes has not fluctuated since the time he discovered that 
he was diabetic, thus, the veteran is awarded a 40 percent 
disability for the entire appeals period, and "staged" 
ratings are not appropriate.  See Fenderson, supra.

The evidence of record, however, does not support a finding 
of a 60 percent disability rating.  There is no evidence that 
the veteran suffers from episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Thus, the veteran's disability rating 
is increased to 40 percent disabling, but no higher.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran is entitled to a higher 
disability rating for his diabetes.  Therefore, the benefit-
of-the-doubt will be conferred in his favor, and his claim 
for an increased rating for diabetes mellitus to 40 percent 
disabling (but no higher) is granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2006); see also Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).

Service Connection Claims

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  Other 
organic diseases of the nervous system are a chronic disease 
with a presumptive period of one year.  See 38 C.F.R. §§ 
3.307, 3.309 (2006).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

Service connection requires (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  The Board analyzes all the evidence and evaluates its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  See 38 C.F.R. § 
3.310 (2006).  Secondary service connection may be warranted 
where there is additional disability of a non-service-
connected condition due to aggravation by an established 
service-connected disorder.  When aggravation of a non-
service-connected condition is proximately due to or the 
result of a service- connected condition, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Peripheral Vascular Disease

The veteran has alleged that his currently diagnosed 
arteriosclerotic vascular disease is related to his currently 
service-connected diabetes mellitus, Type II.  The veteran 
suffers from a current disability and is service-connected 
for diabetes mellitus, thus satisfying elements (1) and (2) 
above.  The only remaining question for the Board to address 
is whether a medical nexus exists between the diabetes 
mellitus and the arteriosclerotic vascular disease.  

In November 2003, the veteran participated in a VA 
examination, to include an Ankle Brachial Index (ABI) Test 
with Doppler.  Findings included the following: the right 
ankle was 180 mmHg; the left ankle was 160 mmHg; the right 
brachial was 146 mmHg; the left brachial was 164 mmHg; right 
ABI was 1.10; and the left ABI was 0.98.  Values above 0.96 
are considered normal; values between 0.71 and 0.96 are 
considered a mild obstruction; values between 0.31 and 0.70 
are considered a moderate obstruction; and 0.00 to 0.30 are 
considered a severe obstruction.  The examiner concluded that 
both legs appeared to have normal arterial flow, and no 
arteriosclerotic vascular disease (ASPVD) or peripheral 
vascular disease was found.

In support of his claim, the veteran submitted treatment 
records from Dr. B. O'Brien, dated in July 2005.  The veteran 
was seen with complaints of right ankle pain.  The ankle 
mortis was intact and an acute fracture was not appreciated.  
Calcaneal calcifications were identified on the plantar 
surface and vascular calcifications were noted.  The 
examiner's impressions included ASPVD and degenerative joint 
disease.  In a handwritten note at the bottom of the 
examination report, the physician wrote that ASPVD was likely 
secondary to the veteran's diabetes mellitus.

Given the passage of time between the VA examination report 
in 2003 and the more recent private medical treatment record 
dated in 2005, the Board finds that the veteran does suffer 
from ASPVD, and that such disability is secondary to the 
veteran's service-connected diabetes mellitus.  As such, the 
claim on appeal is granted.

In granting this benefit, the Board has considered the 
benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Hypertension

The veteran alleges that his currently diagnosed hypertension 
is the result of his service connected diabetes mellitus.  

The Board notes that the service medical records do not 
contain any reference to treatment or diagnosis of 
hypertension.  In addition, there is no diagnosis of 
hypertension within a year of service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The veteran has been currently diagnosed with hypertension 
and is service-connected for diabetes mellitus.  See Wallin, 
supra.

The remaining question is whether there is a medical nexus 
between the two conditions.  The veteran has not submitted 
any medical evidence to substantiate that his hypertension is 
related to his diabetes.  The only evidence of record that 
addresses a potential connection between the two is a VA 
examination report conducted in September 2003.  After a 
thorough examination of the veteran's claims folder and the 
veteran himself, the examiner concluded that hypertension was 
unlikely secondary to diabetes, considering the veteran's 
normal renal functions.  

The Board has identified no competent medical evidence that 
purports to relate the veteran's hypertension to his service-
connected diabetes mellitus.  The Board has considered the 
veteran's statements made in conjunction with his claim, and 
at his hearing in May 2006; however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his hypertension.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board finds the opinion of the September 2003 VA examiner to 
be the most probative evidence with respect to medical nexus, 
and adopts this conclusion.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a direct or secondary basis, must be denied.  
See 38 U.S.C.A §5107 (West 2002).

Coronary Artery Disease

The veteran claims that his alleged coronary artery disease 
is secondary to his service-connected diabetes mellitus.  
Though the Board notes that the veteran is currently service-
connected for diabetes mellitus, he has not been diagnosed 
with coronary artery disease.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed coronary artery disease, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).


ORDER

A 40 percent rating for diabetes mellitus is granted.

Service connection for peripheral vascular disease is 
granted.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.


REMAND

After a through review of the veteran's claims folder, the 
Board finds that additional development must be performed 
prior to the adjudication of the veteran's claim of 
entitlement to a separate compensable rating for peripheral 
neuropathy of the lower extremities.

The Board is mindful that the RO's initially grant of service 
connection for diabetes mellitus, Type II, included 
peripheral neuropathy of the lower extremities.  When the 
original grant of service connection for diabetes mellitus 
was adjudicated, the veteran's peripheral neuropathy was 
noncompensable, and this was proper.  Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent rating.  
Noncompensable complications are deemed part of the diabetic 
process.  38 C.F.R. § 4.119, DC 7913, Note (1).  

At the time of the original grant, the veteran's peripheral 
neuropathy was considered noncompensable.  However, the 
current severity of the veteran's peripheral neuropathy is 
unclear.  As such, it is also unclear whether separate 
ratings would afford the veteran a compensable rating.

In a private treatment record from Dr. Kyger, dated in 
January 2002, the veteran was noted to be at high risk of 
developing long term complications such as retinopathy, 
neuropathy, cardiopathy, etc.  

In September 2003, a VA examination report found that 
diabetes mellitus had not caused any problem with his 
arteries; however, walking up hills quickly caused him some 
cramping in his legs.  Diabetes had not affected his kidneys; 
however, he had noticed some swelling in his legs and 
weakness.  The main functional impairment from diabetes was 
erectile dysfunction, shortness of breath with exertion, and 
problems with blurring of vision and poor healing of the 
skin.  No neurological disease was noted and the patient was 
asymptomatic and the examination was normal.

As noted above, the November 2003 VA examination found that 
the veteran's ABI findings were normal, and no peripheral 
neuropathy was noted.

In a statement dated in March 2005, Dr. Kyger stated that the 
veteran's diabetes had caused considerable suffering and 
disability.  The veteran had occasional to frequent 
hypoglycemic episodes and fluctuating blood sugars.  He also 
developed severe pain and burning of his feet due to 
peripheral neuropathy.  Additional major problems of 
impotence with urinary frequency requiring protective 
garments appeared to be due to additional neuropathic effects 
of diabetes.

In April 2005, a VA examination report noted that the veteran 
complained of pain, specifically in the right leg.  He had 
severe cramps in his legs at night.  He suffered from foot 
pain, which included occasional burning pain.  He complained 
of a sharp pain on the medial side of the calf when walking 
long distances.  The veteran's general appearance revealed 
findings of anxiety, pressured speech, increased muscle tone, 
active resistance to maneuvers and inability to relax the 
muscles.  The neurological examination, specifically the 
peripheral nerve examination was within normal limits.  
Neurological examination of the upper and lower extremities 
revealed motor function within normal limits and sensory 
function within normal limits.  Deep tendon reflexes in the 
legs could not be elicited because of the veteran's inability 
to relax.  Calf muscles were very hard, hammer toes were 
present bilaterally and there was trace edema of the ankles.  
The examiner diagnosed the veteran with nocturnal leg cramps, 
increased muscle tension and hammertoes, none of which were 
related to diabetes mellitus.

In a statement dated in May 2006, Dr. Kyger stated that the 
veteran had sought consultation for burning pain in his feet 
at night.  The physician stated that it was his opinion that 
this represented neuropathy secondary to the veteran's 
diabetes.  The veteran was treated with medication.

The Board notes that it is unclear what the current and 
precise manifestations of the veteran's peripheral neuropathy 
are.  It would be useful to have the RO adjudicate this claim 
with the benefit of a VA examination that addresses the 
precise severity of the veteran's peripheral neuropathy.  
Although the April 2005 VA examination report diagnosed 
conditions other than diabetes mellitus, service connection 
is already in effect for peripheral neuropathy.  A VA 
examination taking into account the veteran's entire medical 
history will be helpful in determining the severity of the 
disability.

As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the veteran's claim must be 
remanded for another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
examination to determine the extent of 
his currently diagnosed peripheral 
neuropathy.  Provide the claims folder 
to the examiner.  The examiner should 
address the following questions:

A.  Does the veteran suffer from 
mild, moderate or moderately 
severe incomplete paralysis?

B.  Does the veteran suffer from 
severe incomplete paralysis with 
marked muscular atrophy?

C.  Does the veteran suffer from 
complete paralysis (i.e. the foot 
dangles and drops, no active 
movement possible of muscles below 
the knee, flexion of the knee is 
weakened or lost)?

2.  Then, readjudicate the claim for a 
separate compensable rating for 
peripheral neuropathy of the lower 
extremities, secondary to diabetes 
mellitus.  If the decision remains 
adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case and an 
opportunity to respond, as appropriate. 
Then return the case to the Board for 
its review as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


